                                          Exhibit 10.1(h)



 
SECOND SUPPLEMENTAL INDENTURE
 


 
This SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as
of April 3, 2007, among BERRY PLASTICS HOLDING CORPORATION (or its successor)
(the “Company”), the existing guarantors identified on the signature pages
hereto (the “Existing Guarantors”), the new guarantors identified on the
signature pages hereto (the “New Guarantors”, and together with the Existing
Guarantors, the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as trustee under the indenture referred to below
(the “Trustee”).
 
W I T N E S S E T H :
 
WHEREAS, BPC Acquisition Corp. has heretofore executed and delivered to the
Trustee an indenture dated as of September 20, 2006 (as amended, supplemented or
otherwise modified, the “Indenture”), supplemented by the First Supplemental
Indenture dated as of September 20, 2006 by and among the Company (formerly
known as BPC Holding Corporation), BPC Acquisition Corp., the Existing
Guarantors and the Trustee, providing for the issuance of the Company’s 8 7/8 %
Second Priority Senior Secured Fixed Rate Notes due 2014 (the “Fixed Rate
Notes”) in the aggregate principal amount of $525,000,000 and Second Priority
Senior Secured Floating Rate Notes due 2014 (the “Floating Rate Notes”) in the
aggregate principal amount of $225,000,000 (the Fixed Rate Notes and Floating
Rate Notes being collectively referred to as the “Securities”);
 
WHEREAS, Covalence Specialty Materials Holding Corp. (“Covalence Holdings”), the
parent entity of Covalence Specialty Materials Corp. (“Covalence”), and Berry
Plastics Group, Inc. (“Berry Holdings”), the parent entity of the Company, have
entered into a business combination under an Agreement and Plan of Merger and
Corporate Reorganization (the “Merger Agreement”) dated March 9, 2007 pursuant
to which (i) immediately prior to the effectiveness of this Supplemental
Indenture, Berry Holdings merged with and into Covalence Holdings, which shall
be renamed Berry Plastics Group, Inc. (as the surviving corporation,
“Holdings”), (ii) immediately prior to the effectiveness of this Supplemental
Indenture, Holdings contributed all of the capital stock of the Company to
Covalence (the “Contribution”), and (iii) substantially simultaneously with the
effectiveness of this Supplemental Indenture, Covalence is merging with and into
the Company (the “Merger”), the separate existence of Covalence shall cease and
the Company shall survive and continue as the continuing company (the “Successor
Company”);
 
WHEREAS, Section 5.01(a) of the Indenture provides, in part, that Covalence may
merge into the Company provided that (i) the Company is the Successor Company;
(ii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing; (iii) immediately after giving pro forma effect to such transaction,
as if such transaction had occurred at the beginning of the applicable
four-quarter period, either (A) the
 


--------------------------------------------------------------------------------



Successor Company would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.03(a), or (B) the Fixed Charge Coverage Ratio for the Successor
Company and its Restricted Subsidiaries would be greater than such ratio for the
Company and its Restricted Subsidiaries immediately prior to such transaction;
(iv) each Existing Guarantor, unless it is the other party to the transactions
described above, shall have by supplemental indenture confirmed that its
Guarantee shall apply to such Person’s obligations under the Indenture and the
Securities; and (v) the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indentures (if any) comply with the
Indenture;
 
WHEREAS, Section 9.01 of the Indenture provides that the Company and the Trustee
may amend the Indenture or the Securities without notice or consent of any
Holder to, among others, comply with Article 5;
 
WHEREAS, upon the effectiveness of the Merger, the New Guarantors shall be
Restricted Subsidiaries of the Successor Company;
 
WHEREAS, Section 4.11 of the Indenture provides that the Company shall cause
each Restricted Subsidiary that is a Domestic Subsidiary that guarantees any
indebtedness of the Company or any of its Restricted Subsidiaries, to (i)
execute and deliver to the Trustee a supplemental indenture pursuant to which
such Restricted Subsidiary shall guarantee payment of the Securities and (ii) to
become a party to the Security Agreement and to execute and file all documents
and instruments necessary to grant to the Collateral Agent a perfected security
interest in the Collateral of such Restricted Subsidiary;
 
WHEREAS, the New Guarantors will guarantee indebtedness of the Company under the
following agreements: (i) the Amended and Restated Revolving Credit Agreement
dated as of April 3, 2007 among the Company, Holdings, certain domestic
subsidiaries of the Company party thereto from time to time, the lenders party
thereto from time to time, Bank of America, N.A., as Collateral Agent and
Administrative Agent and the other financial institutions party thereto and (ii)
the Second Amended and Restated Term Loan Credit Agreement dated as of April 3,
2007, among the Company, Holdings, the lenders party thereto from time to time,
Credit Suisse as Collateral Agent and Administrative Agent and the other
financial institutions party thereto, and therefore are required to guarantee
payment of the Securities;


WHEREAS, the Company has delivered to the Trustee, or caused to be delivered to
the Trustee on its behalf, Opinions of Counsel and an Officers’ Certificate
stating that the Merger and this Supplemental Indenture comply with Sections
4.11, 5.01(a), 9.01, and 12.06 of the Indenture, that all conditions precedent
provided for in the Indenture relating to the Merger and the execution and
delivery of this Supplemental Indenture have been complied with, and that
execution and delivery of this Supplemental Indenture is authorized or permitted
under the Indenture;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Existing
Guarantors, the New Guarantors, the Company and the Trustee mutually covenant
and agree as follows:
 


--------------------------------------------------------------------------------



1. Definitions. Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture.
 
2. Agreement to Guarantee. The New Guarantors hereby agree, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article 12 of the Indenture and to be bound by all other
applicable provisions of the Indenture and the Securities and to perform all of
the obligations and agreements of a Guarantor under the Indenture.
 
3. Confirmation of Guarantee. Each of the Existing Guarantors hereby confirms
that its Guarantee shall apply to the Successor Company’s obligations under the
Indenture and the Securities.
 
4. Notices. All notices or other communications to the Guarantors shall be given
as provided in Section 13.02 of the Indenture.
 
5. Ratification of Indenture; Supplemental Indenture Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.
 
6. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
7. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
 
8. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.
 
9. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.
 
 
 


 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 


BERRY PLASTICS HOLDING CORPORATION




By: 
Name: 
Title: 
 







--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE
 
By: 
Name: 


 







--------------------------------------------------------------------------------





THE EXISTING GUARANTORS:


Berry Plastics Corporation
AeroCon, Inc.
Berry Iowa Corporation
Berry Plastics Design Corporation
Berry Sterling Corporation
Berry Plastics Technical Services, Inc.
Cardinal Packaging, Inc.
CPI Holding Corporation
Knight Plastics Inc.
Landis Plastics, Inc.
Packerware Corporation
Pescor, Inc.
Poly-Seal Corporation
Venture Packaging, Inc.
Venture Packaging Midwest, Inc.
Berry Plastics Acquisition III
Berry Plastics Acquisition V
Berry Plastics Acquisition VII
Berry Plastics Acquisition VIII
Berry Plastics Acquisition IX
Berry Plastics Acquisition X
Berry Plastics Acquisition XI
Berry Plastics Acquisition XII
Berry Plastics Acquisition XIII
Kerr Group, Inc.
Saffron Acquisition Corp.
Sun Coast Industries, Inc.




By: 
Name: 
Title: 
 







--------------------------------------------------------------------------------







Berry Plastics Acquisition Corporation XV, LLC


By: Berry Plastics Corporation,
its sole member


By: __________________________________
Name:
Title:




Setco, LLC


By: Kerr Group, Inc.,
its sole member


By: __________________________________
Name:
Title:




Tubed Products, LLC


By: Kerr Group, Inc.,
its sole member


By: __________________________________
Name:
Title:


 


 





--------------------------------------------------------------------------------





THE NEW GUARANTORS:
 
Covalence Specialty Adhesives LLC


By:  Berry Plastics Holding Corporation,
its sole member and Manager


By: __________________________________
Name:
Title:


Covalence Specialty Coatings LLC


By:  Berry Plastics Holding Corporation,
its sole member and Manager


By: __________________________________
Name:
Title:








 


 